Citation Nr: 1416081	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO. 11-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. The Veteran experienced in-service noise exposure.

2. The Veteran has a current diagnosis of bilateral hearing loss.

3. The most probative evidence is against finding that the Veteran's hearing loss is etiologically related to service or that it was present to a compensable degree within one year of separation.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in September 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports associated with the VA examinations, along with VA treatment records, and lay evidence.  The Veteran has not asserted receiving any private treatment for his hearing loss and was also offered a hearing before the Board, but declined.

Additionally, the Veteran's claim was remanded in August 2013 to obtain an adequate addendum opinion to the May 2010 VA examination.  The record reflects that an addendum opinion was obtained on September 20, 2013 in accordance with the remand directive.  The opinion contains adequate and sufficient results and findings on which to properly determine the etiology of the Veteran's bilateral hearing loss disability.  As such, the Board finds that the August 2013 remand directive was substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has challenged the adequacy of the September 2013 opinion, asserting that the examiner inappropriately relied on the Institute of Medicine (IOM) report when reaching her conclusion.  Specifically, the Veteran's representative challenges the examiner's citation to the IOM for the following premise:

"[IOM] concluded that based on current knowledge of cochlear physiology, there was not sufficient scientific basis for the existence of delayed-onset hearing loss.  Hearing loss should occur at the time of exposure.  There is not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop years after military noise exposure."

Conversely, the representative argues that the IOM report does not support such a conclusion but instead explicitly addresses the unique noise exposure to military persons at a young age and how it predisposes veteran's to future loss at a more rapid rate than their civilian contemporaries.  The Veteran has not submitted any additional evidence to support his assertion that the examiner is mistaken in her interpretation of the IOM report.  Neither the Veteran nor his representative have shown themselves to possess expertise in medical matters and are therefore not considered to be competent in this area.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the Board finds that the VA examiner's interpretation of the IOM report carries more probative value.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection - Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b) only apply to the list of disabilities identified under § 3.309(a)).  Service connection for certain chronic diseases, such as sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran asserts that he has experienced bilateral hearing loss since service.  He attributes this condition to his military noise exposure to include from helicopters and artillery.

The Veteran's DD-214 lists his military occupational specialty (MOS) as wheeled vehicle repairman and confirms his service in Vietnam.  The Board finds the Veteran's statements regarding his in-service noise exposure as a wheeled vehicle repairman to be credible.  38 U.S.C.A. § 1154(a).

Service treatment records are negative for any complaints of hearing loss or head trauma.  A May 1969 report of medical examination conducted at the time of enlistment reflects auditory threshold ranges were as follows:


Hertz

500
1000
2000
3000
4000
6000
Right
15
20
10
Not tested
15
Not tested
Left
10
15
10
Not tested
20
Not tested

The Board notes that the 1969 examination report reflects defective hearing and a H2 profile.  However, the auditory threshold results from that time were normal.  The Veteran denied any hearing loss or ear, nose, or throat trouble on an accompanying report of medical history (RMH).  No hearing loss was noted on the RMH.  Furthermore, the September 2013 VA examiner opined that the Veteran's hearing was normal at the time of enlistment.  Therefore, the Board does not find that the Veteran experienced hearing loss that preexisted service.

A July 1971 report of medical examination conducted at the time of separation reflects the Veteran's auditory threshold ranges were as follows:



Hertz

500
1000
2000
3000
4000
6000
Right
20
10
5
5
0
25
Left
15
5
5
10
10
30

The Veteran's representative has argued that the service records do not indicate what units his audio results were recorded in, specifically, the entrance examination results do not appear to be of the current standard which is applicable to 38 CFR § 3.385.  The Board observes that prior to November 1, 1967, audiometric tests for hearing by a service department were reported by a standard set by the American Standards Association (ASA).  Since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The ISO-ANSI standard is the current method for measuring hearing loss and used by VA to determine a hearing loss disability under 38 C.F.R. § 3.385.  In this case, the Veteran's in-service hearing examinations were conducted in 1969 and 1971 respectively.  Moreover, there is a presumption of regularity that service physicians and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005).  The United States Court of Appeals for Veterans Claims has consistently held that the law presumes the regularity of the administrative process. Id.; Crain v. Principi, 17 Vet. App. 182, 186 (2003).  As the Veteran's in-service audiological examinations were conducted after November 1, 1967, the Board concludes that the examinations were carried out correctly and comply with the statutory requirements of 38 C.F.R. § 3.385.

The Veteran underwent a VA examination in May 2010.  The Veteran reported in-service noise exposure and occasional post-service noise exposure to machinery.  The examiner noted that the Veteran reported his alleged hearing loss did not have a significant effect on his occupation.  Puretone threshold and Maryland CNC speech recognition tests were also conducted, the results of which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
45
40
LEFT
15
30
30
35
35

Maryland CNC right ear: 96%
Maryland CNC left ear: 100%

The examiner diagnosed the Veteran with bilateral mild to moderate sensorineural hearing loss and ultimately concluded that it was not at least as likely as not caused by or a result of an event in military service.  In providing her addendum opinion in September 2013 the examiner indicated that she reviewed the entire claims file and gave the Veteran the benefit of the doubt.  She noted that the Veteran had normal auditory threshold in the 500 Hz to 4000 Hz frequency range at enlistment and separation and that there was no decrease in thresholds during service beyond normal progression and test retest variability.  Specifically, the examiner noted that a standard threshold shift did not occur between the time of enlistment and separation.  As discussed above, she also cited the IOM report, noting that hearing loss should occur at the time of the noise exposure.  Based on this she reasoned that if hearing was normal at separation and there were no significant threshold shifts greater than normal progression and test re-test variability during service, then there is no basis on which to conclude that current hearing loss is casually related to military service.  She concluded that there was no nexus between any current hearing loss and military service, regardless of the cause of the hearing loss.

The Board recognizes the Veteran's belief that his bilateral hearing loss is related to his period of active service, to include his in-service noise exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a hearing loss disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to provide statements indicating that he experienced in-service noise exposure, he cannot relate his hearing loss disability to his period of active service as identifying an etiology for such hearing loss requires medical training he has not been shown to possess.

Therefore, the evidence of record does not relate the Veteran's bilateral hearing loss to his military service.  As discussed, the May 2010 examiner reviewed the claims file and was aware of the Veteran's in-service noise exposure, but ultimately concluded that it was less likely than not that the Veteran's hearing loss was due to service.  The examiner's opinion relied on a lack of significant in-service threshold shifts beyond normal progression and the Veteran's normal auditory thresholds at the time of separation.  The Board finds the September 2013 addendum opinion proffered by the examiner to be well-reasoned and highly probative.

While the Veteran claims and the Board acknowledges that he was exposed to hazardous noises in service, he has not submitted any additional evidence establishing a nexus between that noise exposure and his current hearing loss.  Specifically, the Veteran has not identified evidence showing that he had a chronic hearing loss disability for VA purposes in service or within the one-year presumptive period following service separation.  Furthermore, while the Veteran has asserted that he experienced hearing loss since service, the probative evidence does not support this assertion.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Rather, the earliest complaint of hearing loss of record appears to be the Veteran's claim filed in August 2009, approximately 38 years after separation.  The Board realizes that the mere fact that there is no documentation of these conditions for years after service is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See Maxon v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  Moreover, auditory thresholds at the time of separation in July 1971 were normal bilaterally and service treatment records are negative for any complaints of hearing loss during service.  The fact that the Veteran's hearing was documented to be normal during service and at the time of separation contradicts his assertions that he experienced hearing loss since service.  In addition to the lack of complaints of hearing loss, there are no other medical opinions of record which contradict that of the September 2013 VA examiner's addendum opinion.  For these reasons, the evidence does not support a finding that the Veteran's current bilateral hearing loss is related to service.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


